ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Cabrera Services, Inc.                       )      ASBCA No. 60039
                                             )
Under Contract Nos. FA8903-04-D-8963         )
                    F41624-03-D-8593         )
                    F41622-02-D-9013         )
                    FA8900-04-D-9000         )

APPEARANCE FOR THE APPELLANT:                       Thomas L. McGovern III, Esq.
                                                     Hogan Lovells US LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
180 days of the date of this Order.

      Dated: 16 December 2015


                                                    -
                                                            7
                                                                /
                                                                    /   -    h
                                                                            // /
                                                                                   12_// /
                                                                                   l
                                                                                       - ~---
                                                                                        /~      /
                                                                                                    -/----
                                                                                                             -

                                                 ~~        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60039, Appeal of Cabrera Services,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2